Dear Mr. Karns:
This office is in receipt of your request for an opinion of the Attorney General in regard to charges for copies of documents made by the Commissioner of Insurance.  You indicate R.S.22:1078(B) establishes the fees to be collected by the Commissioner of Insurance and sets a fee of $3.00 per page for certified copies of any document.  You feel it would be excessive to charge individuals $3.00 per page for additional copies of the same document.  Thus, you request an opinion if there should be a charge of $3.00 per page for the initial certified copies only, or if that charge should also apply to the additional copies.
R.S. 22:1078 states, "The following fees and licensesshall be collected in advance", and for the Commissioner of Insurance in B(4) provides, "For certified copies of any documents, per page . . . . . $3.00."  This mandates that this amount must be collected.
However, we believe a distinction should be made between a copy of a document that is certified as true and correct, and copies of the document that has been certified.  In the latter the certification itself is copied as opposed to the actual certification for which $3.00 a page must be collected.  Thus, a copy can be certified as true and correct, and this certification can then be copied for a nominal fee.  We do not feel where the law requires "a certified copy", that a copy of the certification will suffice.
We hope this sufficiently answers your inquiry.
Sincerely yours,
                              RICHARD P. IEYOUB Attorney General
                              By: ______________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR
Date Released:
BARBARA B. RUTLEDGE ASSISTANT ATTORNEY GENERAL